



COURT OF APPEAL FOR ONTARIO

CITATION: Devathasan v. Ablacksingh, 2019 ONCA 386

DATE: 20190509

DOCKET: C66323

Hoy A.C.J.O., Lauwers and Zarnett JJ.A.

BETWEEN

Gobinathan Devathasan

Appellant (Plaintiff)

and

Rohit Ablacksingh (A.K.A. Roy Blacksingh, A.K.A.
    Roy Singh), Cinro Investments Inc., Cinro Resources Inc., John Doe, Jane Doe,
    and Doe Corporation

Respondent (Defendant)

Norman Groot and Ashley Ferguson, for the appellant

No one appearing, for the respondent

Heard: May 6, 2019

On appeal from the judgment of Justice Nishikawa of the
    Superior Court of Justice, dated December 17, 2018.

APPEAL BOOK ENDORSEMENT

[1]

Mr. Ablacksingh was not in attendance
    at 10:00 a.m., when this appeal was scheduled to be heard. Mr. Groot, for Devathasan,
    prefers that this matter be adjourned to be heard together with
Boroni
    v. Polidoro
(C66325).

[2]

We are in agreement that it is
    desirable that the two appeals be heard together. Accordingly, this matter is adjourned
    to be rescheduled with the
Boroni
matter.


